Case 1:14-ml-02570-RLY-TAB Document 11687-1 Filed 09/03/19 Page 1 of 3 PageID #:
                                   85748


                      IN THE UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF INDIANA
                              INDIANAPOLIS DIVISION

 ___________________________________________

 IN RE COOK MEDICAL, INC., IVC FILTERS
 MARKETING, SALES PRACTICES AND                             Case No. 1:14-ml-2570-RLY-TAB
 PRODUCTS LIABILITY LITIGATION                              MDL No. 2570
 ___________________________________________

 This Document Relates to 42 Category 2 Cases (See below)
 ___________________________________________


                            EXHIBIT A
                                TO
    COOK DEFENDANTS’ MOTION FOR JUDGMENT ON THE PLEADINGS IN 42
       PENDING CATEGORY 2 CASES FOR FAILURE TO STATE A CLAIM

 ___________________________________________
Case 1:14-ml-02570-RLY-TAB Document 11687-1 Filed 09/03/19 Page 2 of 3 PageID #:
                                   85749


                                                                Exhibit B Sub-
               Plaintiff          Case No.       Lead Counsel      Exhibit
                                               JOHNSTON LAW
     Christmas, Stephen        1:18-cv-02234   GROUP                  1
                                               JOHNSTON LAW
     Smith, Lawrance           1:19-cv-01992   GROUP                  2
     DiBattista, Anthony and                   JOHNSTON LAW
     Silverstone, Susan        1:19-cv-01995   GROUP                  3
                                               JOHNSTON LAW
     Julien, Anthony           1:19-cv-02022   GROUP                  4
                                               JOHNSTON LAW
     Folger, Barbara           1:19-cv-02024   GROUP                  5
                                               JOHNSTON LAW
     Martin, Carl (2027)       1:19-cv-02027   GROUP                  6
                                               JOHNSTON LAW
     Nichols, Carla            1:19-cv-02028   GROUP                  7
                                               JOHNSTON LAW
     Hogan, Carlton and Lela   1:19-cv-02029   GROUP                  8
                                               JOHNSTON LAW
     Rushton, Darlene          1:19-cv-02033   GROUP                  9
                                               JOHNSTON LAW
     Eller, Dennis             1:19-cv-02123   GROUP                 10
     Dominguez, Derrick and                    JOHNSTON LAW
     Dena                      1:19-cv-02125   GROUP                 11
                                               JOHNSTON LAW
     Nelan, Eliza              1:19-cv-02127   GROUP                 12
     Hunnicutt, Harry A. and                   JOHNSTON LAW
     Katie                     1:19-cv-02130   GROUP                 13
                                               JOHNSTON LAW
     Stoscup, Heidi            1:19-cv-02132   GROUP                 14
                                               JOHNSTON LAW
     Webb, Joyce               1:19-cv-02143   GROUP                 15
                                               JOHNSTON LAW
     Jagger, Julie             1:19-cv-02144   GROUP                 16
                                               JOHNSTON LAW
     Killian, Kelly            1:19-cv-02146   GROUP                 17
                                               JOHNSTON LAW
     Jacques, Kendrell M.      1:19-cv-02147   GROUP                 18
     McFarlane, Kenneth and                    JOHNSTON LAW
     Leah                      1:19-cv-02149   GROUP                 19
                                               JOHNSTON LAW
     Glenn, Larry              1:19-cv-02150   GROUP                 20
                                               JOHNSTON LAW
     Aragon, Lilian            1:19-cv-02151   GROUP                 21
                                               JOHNSTON LAW
     Bright, Mary              1:19-cv-02153   GROUP                 22
                                               JOHNSTON LAW
     McFadden, Matthew         1:19-cv-02155   GROUP                 23
Case 1:14-ml-02570-RLY-TAB Document 11687-1 Filed 09/03/19 Page 3 of 3 PageID #:
                                   85750


                                                 JOHNSTON LAW
     Schonbeck, Monika           1:19-cv-02186   GROUP           24
                                                 JOHNSTON LAW
     Belcher, Nancy              1:19-cv-02188   GROUP           25
                                                 JOHNSTON LAW
     Hosford, Nancy              1:19-cv-02189   GROUP           26
                                                 JOHNSTON LAW
     Martin, Patricia            1:19-cv-02192   GROUP           27
                                                 JOHNSTON LAW
     Howell, Paul Richard        1:19-cv-02193   GROUP           28
     Maisonet, Petra [ESTATE                     JOHNSTON LAW
     OF]                         1:19-cv-02194   GROUP           29
                                                 JOHNSTON LAW
     Williams, Ricky and Helen   1:19-cv-02197   GROUP           30
                                                 JOHNSTON LAW
     Bendure, Ronald III         1:19-cv-02200   GROUP           31
                                                 JOHNSTON LAW
     Groda, Ronny                1:19-cv-02202   GROUP           32
                                                 JOHNSTON LAW
     Bullock, Russell            1:19-cv-02206   GROUP           33
                                                 JOHNSTON LAW
     King, Russell and Jill      1:19-cv-02212   GROUP           34
                                                 JOHNSTON LAW
     Heatherly, Shelby Thomas    1:19-cv-02214   GROUP           35
                                                 JOHNSTON LAW
     Schiavone, Susan Greene     1:19-cv-02219   GROUP           36
                                                 JOHNSTON LAW
     Dooley, Ted and Rosemary    1:19-cv-02221   GROUP           37
                                                 JOHNSTON LAW
     Collins, Tiffany            1:19-cv-02222   GROUP           38
                                                 JOHNSTON LAW
     Fendley, William and Cat    1:19-cv-02240   GROUP           39
                                                 JOHNSTON LAW
     Bassett, William            1:19-cv-02379   GROUP           40
                                                 JOHNSTON LAW
     Perez, Jesusa Gonzalez      1:19-cv-02136   GROUP           41
                                                 JOHNSTON LAW
     Carson, William             1:19-cv-02238   GROUP           42
